                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION

UNITED STATES OF AMERICA,                     )
                                              )
                       Plaintiff,             )       No. 18-CR-149 (1,3)
                                              )
               v.                             )       Judge Sharon Johnson Coleman
                                              )
MILLARD WILLIAMS and ROLAND                   )
BLACK,                                        )
                                              )
                       Defendants.            )

                         MEMORANDUM OPINION AND ORDER

       In the March 2018 indictment, defendant Millard Williams was charged with conspiracy to

possess with intent to distribute 100 grams or more of furanyl fentanyl and related offenses and

Roland Black was charged with attempted possession with intent to distribute 100 grams or more of

furanyl fentanyl. Before the Court is the government’s motion in limine to bar arguments that

furanyl fentanyl is not an analogue of fentanyl and the government’s supplemental in limine motion

regarding jury instructions and the verdict form related to the fentanyl analogue. For the reasons

discussed below, the Court grants the government’s motion.

Background

         On July 7, 2020, the Court denied defendants’ motion to dismiss the May 2018 indictment

brought pursuant to Federal Rule of Criminal Procedure 12(b)(3)(B). In their motion, defendants

maintained that furanyl fentanyl was not an analogue of fentanyl for purposes the mandatory

minimum prison terms under 21 U.S.C. § 841(b)(1)(A)(iv). Specifically, they argued because the

Controlled Substances Act (“CSA”) did not define the term “analogue” the definition of “controlled

substance analogue” under 21 U.S.C. § 802(32) of the Controlled Substance Analogue Enforcement

Act (“Analogue Act”) governed. The definition of “controlled substance analogue” under § 802(32)

excludes controlled substances, and because furanyl fentanyl was a scheduled controlled substance at
the time of the indictment, defendants argued that it cannot be an analogue of fentanyl. In short,

defendants argued that furanyl fentanyl cannot be both a scheduled controlled substance and an

analogue of fentanyl.

        In denying defendants’ motion, the Court construed the CSA and the Analogue Act

concluding that the plain and ordinary meaning of the term “analogue” of fentanyl in §

841(b)(1)(A)(iv) is any substance with a structurally similar chemical compound to fentanyl. In

doing so, the Court relied upon a Western District of New York case that not only discussed the

plain and ordinary meaning of the term “analogue,” but also highlighted that the defendants’

interpretation of the Acts would lead to absurd results. See United States v. McCray, 346 F.Supp.3d

363 (W.D.N.Y. 2018). Specifically, the court stated that “Congress could not have intended such a

perverse outcome: that the enhanced penalty provisions for fentanyl analogues apply only when the

Administrator has not yet recognized the need to schedule the substances as controlled substances.”

Id. at 369. Moreover, as Judge Andrea Wood of this district concluded in denying a motion for

acquittal last year, “any individual possessing or distributing a substance with a chemical structure

substantially similar to fentanyl would understand that he is subject to the enhanced penalties under

§ 841(b)(1)(A), regardless of whether the substance was scheduled or unscheduled.” United States v.

Johnson, Case No. 17-CR-770, March 10, 2020, Order, at 3.

        The Court presumes familiarity with its July 2020 ruling, which is the law of the case. See

Krieger v. United States, 842 F.3d 490, 505 (7th Cir. 2016) (“a ruling made in an earlier phase of a

litigation controls the later phases unless a good reason is shown to depart from it.”).

Discussion

        Despite the Court’s denial of defendants’ motion to dismiss, they argue that contrary to the

government’s “belief,” the definition of “controlled substance analogue” under 21 U.S.C. § 802(32)

controls. This is not the government’s “belief,” but a legal ruling made by the Court that the term


                                                    2
“analogue” of fentanyl in § 841(b)(1)(A)(iv) is any substance with a structurally similar chemical

compound to fentanyl. Undeterred, defendants argue that the Court’s “dicta” does not absolve the

government from its obligation to prove the statutory elements of its case beyond a reasonable

doubt, and that the government’s definition of “analogue” in its proposed jury instructions

“impermissibly lowers the applicable burden of proof.” The Court disagrees.

        The government proposes the following jury instruction: “An analogue of fentanyl means

any substance that has a chemical structure that is substantially similar to the chemical structure of

fentanyl (N-phenyl-N-[1-(2-phenylethyl)-4-piperidinyl] propanamide).” This instruction follows the

Court’s July 2020 ruling and accurately describes the definition of analogue. It is also the same

instruction Judge Wood gave in the Johnson case. Meanwhile, the government also proposes a jury

instruction as to the burden of proof with a correlating verdict form explaining that the government

must prove beyond a reasonable doubt that furanyl fentanyl is an analogue of fentanyl, namely, the

government must prove that furanyl fentanyl has a chemical structure that is substantially similar to

the chemical structure of fentanyl. This is the correct statement of law and a question for the jury to

decide. Therefore, defendants’ argument that the government’s proposed instructions impermissibly

lower the applicable burden of proof is without merit.

        Next, defendants take issue with the government proposing a jury instruction that furanyl

fentanyl is a scheduled controlled substance because they argue that furanyl fentanyl cannot be both

a scheduled controlled substance and an analogue of fentanyl. To clarify, the government’s

proposed instruction states: “Mixtures and substances containing a detectable amount of furanyl

fentanyl are a controlled substance.” Again, this jury instruction is consistent with the Court’s July

2020 ruling that furanyl fentanyl can be both a scheduled controlled substance and an analogue of

fentanyl for purposes of sentencing.




                                                   3
       Defendants further assert that the government must prove they knew that the substance

they possessed or attempted to possess, furanyl fentanyl, was either a controlled substance or that

the substance was an analogue of fentanyl. Defendants’ argument does not accurately reflect the

controlling case law outlined in McFadden v. United States, 576 U.S. 186 (2015), which states:

       We hold that § 841(a)(1) requires the Government to establish that the defendant
       knew he was dealing with “a controlled substance.” When the substance is an
       analogue, that knowledge requirement is met if the defendant knew that the
       substance was controlled under the CSA or the Analogue Act, even if he did not
       know its identity. The knowledge requirement is also met if the defendant knew the
       specific features of the substance that make it a “‘controlled substance analogue.’”

Id. at 188–89 (citation omitted). Simply put, “a defendant must have known that the substance in

question was a controlled substance or analogue” of a controlled substance. United States v. Novak,

841 F.3d 721, 728 (7th Cir. 2016). Thus, the scienter element does require that defendants knew the

substance was an analogue of fentanyl – just that it was an analogue of a controlled substance.

       Last, defendants propose a jury instruction that fentanyl is a controlled substance. The

government argues that defendants were not charged with violations of the CSA as to fentanyl, but

furanyl fentanyl, and thus this instruction should not be given to the jury. Indeed, any such

instruction would only confuse jurors and does not accurately reflect the charges in the March 2018

indictment.

Conclusion

       For the foregoing reasons, the Court grants the government’s motion in limine to bar

arguments that furanyl fentanyl is not an analogue of fentanyl and supplemental in limine motion

regarding the fentanyl analogue jury instructions and verdict form [273].

IT IS SO ORDERED.


Date: 05/07/2021
                                               Entered: _____________________________
                                                        SHARON JOHNSON COLEMAN
                                                        United States District Judge
                                                   4
